PONDER, Justice.
The defendants are appealing from a conviction and sentence under a bill of information charging them with conducting the business of gambling in violation of LSA-R.S. 14:90 by the operation of a lottery at 3703 Third Street in the City of New Orleans.
During the course of the trial, there were thirty-five bills of exception taken to the rulings of the trial judge. These bills of exception were taken to the overruling of a motion for a bill of particulars, a motion to quash, a demurrer, a plea to the jurisdiction, objection to the admission of evidence, a motion for a new trial and a motion in arrest of judgment.
All of the questions raised in these bills of exception were raised and passed on in the case of State v. Mills, 229 La. 758, 86 So.2d 895. It could serve no useful purpose to reiterate the questions raised and the conclusions reached by this Court because the same conclusions would necessarily have to be reached in this case.
For the reasons assigned, the convictions and sentences are affirmed.
POURNET, C. J., and MOISE, J., absent.